Title: To Thomas Jefferson from Thomas Mifflin, 13 December 1793
From: Mifflin, Thomas
To: Jefferson, Thomas



Sir
Philadelphia 13 Decr. 1793.

In consequence of the information, which you gave me, relative to the imprisonment and detention of the French sailors, in the Gaol of Philadelphia, I have written to the Chief Justice of this State, and the Minister of France; copies of which are inclosed. As soon as answers are received, they shall, likewise, be communicated. I am, with great esteem, Sir, Your most obedt Servt.

Tho Mifflin

